PER CURIAM: *  The attorney appointed to represent Michael Cornelious has moved for leave to withdraw and has filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Cornelious has filed a response, as well as a motion to substitute counsel. We have reviewed counsel’s brief and the relevant portions of the record reflected therein, as well as Cornelious’s response. We concur with counsel’s assessment that the appeal presents no nonfrivo-lous issue for appellate review. Aceordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and Corne-lious’s motion to substitute is DENIED AS UNNECESSARY. The APPEAL IS DISMISSED. See 5th Cir. R. 42.2.   Pursuant to 5th Cir. R, 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.